Citation Nr: 1111117	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-38 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Crohn's disease.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.  

4.  Entitlement to service connection for a cervical spine disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a low back disability.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.
8.  Entitlement to service connection for a left shoulder disability.  

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.  

10.  Entitlement to service connection for a right shoulder disability.  

11.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1982 to October 1983.

This matter originally came to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A December 2008 administrative decision confirmed previous denials of service connection for compression fracture of C-6 with narrowed disc space, Crohn's disease, a left knee condition, and a low back injury with pain.  An August 2009 rating decision denied service connection for a right knee condition and residuals of a fractured clavicle, and confirmed the previous denials of service connection for left and right shoulder conditions.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the VA Central Office in February 2011.  At the February 2011 Board hearing the Veteran withdrew his claim of service connection for residuals of a fractured clavicle.  A transcript of the hearing is of record.  See 38 C.F.R. § 20.204.  Hence, the claim of entitlement to service connection for residuals of a fractured clavicle is no longer on appeal.

The issues have been recharacterized to comport to the evidence of record.

The RO addressed the new and material evidence issues in the rating and administrative decisions on appeal.  Following the RO's reopening of the claims of service connection for low back, cervical spine, and bilateral shoulder disabilities in July 2010 statement of the case (SOC) and supplemental statements of the case (SSOC), the underlying service connection claims were denied in the July 2010 SOC and SSOC.  Thus, the Board is not adjudicating these underlying claims in the first instance.  Irrespective of the RO's action, the Board must decide whether the appellant has submitted new and material evidence to reopen the claims of service connection for left knee, cervical spine, low back, and right and left shoulder disabilities, and Crohn's disease.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)

The issue of service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a left knee disability in an August 1984 rating decision.  That denial was confirmed in a June 1989 rating decision.  The June 1989 rating decision also denied service connection for Crohn's disease.  A December 1994 rating decision denied service connection for right and left shoulder disabilities and a cervical spine disability and confirmed the previous denial of service connection for Crohn's disease.  A January 2000 rating decision confirmed the previous denials of service connection for a left knee disability, Crohn's disease, a cervical spine disability, and denied service connection for a low back disability.  The appellant received timely notice of these determinations but did not appeal, and these denials are now final.

2.  Evidence received since the December 1994 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claims of entitlement to service connection for right and left shoulder disabilities.  

3.  Evidence received since the January 2000 rating decision is cumulative and redundant and does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for a left knee disability and Crohn's disease.

4.  Evidence received since the January 2000 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claims of entitlement to service connection for cervical spine and low back disabilities.  

5.  A preponderance of the competent evidence is against a finding that the current low back disability is related to service.

6.  A preponderance of the competent evidence is against a finding that the current left shoulder disability is related to service.

7.  A preponderance of the competent evidence is against a finding that the current right shoulder disability is related to service.

8.  A preponderance of the competent evidence is against a finding that the Veteran currently has a right knee disability.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received since the December 1994 rating decision, and the claim of entitlement to service connection for a right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).

2.  New and material evidence has been received since the December 1994 rating decision, and the claim of entitlement to service connection for a left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).  

3.  New and material evidence has not been received since the January 2000 rating decision, and the claim of entitlement to service connection for a left knee disability is not reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).  

4.  New and material evidence has not been received since the January 2000 rating decision, and the claim of entitlement to service connection for Crohn's disease is not reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).

5.  New and material evidence has been received since the January 2000 rating decision, and the claim of entitlement to service connection for a cervical spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).  

6.  New and material evidence has been received since the January 2000 rating decision, and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).    

7.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  

8.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

9.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

10.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Reopening the claims to reopen service connection for a low back, cervical spine, and right and left shoulder disabilities have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  July 2008 and May 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These letters also specifically informing the appellant of the basis of the last respective final rating decisions for his claims of service connection for a left knee disability and Crohn's disease, and described the meaning of "new" and "material" evidence in order to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment record have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA examination was conducted and opinion obtained in July 2010 to determine the nature and etiology of his low back and bilateral shoulder disabilities.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

A medical examination was not provided regarding the existence or etiology of the claimed right knee disability.  VA's duty to assist doctrine does not require that the Veteran be afforded a medical examination in this case, however, because there is no competent evidence that the claimed right knee condition currently exists.  See, McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c).

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  New and Material Claim

The appellant seeks to reopen his claims of entitlement to service connection for left knee, cervical spine, low back, left shoulder, and right shoulder disabilities and Crohn's disease.  At his February 2011 hearing, the Veteran testified that his knee was injured while he was moving his wall locker and that his Crohn's disease began during service.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must present a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the creditability of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").

The RO denied entitlement to service connection for a left knee disability in an August 1984 rating decision on the basis that the Veteran's left knee disability pre-existed service and was not aggravated by it.  That denial was confirmed in a June 1989 rating decision.  The June 1989 rating decision also denied service connection for Crohn's disease on the basis that the Veteran's STRs only showed treatment for stomach cramps and an assessment of possible allergic reaction and were negative for any stomach disorder.  A December 1994 rating decision denied service connection for right and left shoulder disabilities and a cervical spine disability on the basis that STRs showed treatment for acute pain of the right and left shoulders and neck, which resolved, and left no permanent residual disability on separation and confirmed the previous denial of service connection for Crohn's disease.  A January 2000 rating decision confirmed the previous denials of service connection for a left knee disability, Crohn's disease, a cervical spine disability, and denied service connection for a low back disability on the basis that STRs did not show any chronic back condition during service.  The Veteran did not appeal these decisions, so they are now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.


A.  Left Shoulder, Right Shoulder, Cervical Spine, and Low Back Disabilities

Evidence submitted since the December 1994 rating decision pertaining to the Veteran's right and left shoulder and, since the January 2000 rating decision pertaining to the Veteran's cervical spine and low back, includes an October 2009 private medical opinion noting that the Veteran has chronic shoulder and back pain and was in a car accident in 1983 while in the military during which he sustained injuries to his shoulder and back.  His chronic back and shoulder pain are likely a result of this accident.  

The October 2009 private medical opinion is new because it is not duplicative of evidence considered by the RO at the time of its respective December 1994 and January 2000 rating decisions.

The October 2009 private medical opinion clearly relates to the unestablished facts and the reasons for the previous denial of his service connection claims; that is, whether the Veteran's current left and right shoulder disability, cervical spine disability, and low back disability are related to service as required by 38 C.F.R. § 3.303.

Likewise, the newly submitted October 2009 private medical opinion is not cumulative or redundant of existing evidence, and presents a reasonable possibility of substantiating the claim.

Accordingly, reopening the claims of entitlement to service connection for left and right shoulder disabilities, a cervical spine disability, and a low back disability is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

B.  Left Knee Disability and Crohn's Disease

Evidence considered at the time of the January 2000 rating decision pertaining to the Veteran's claimed left knee and Crohn's disease includes the Veteran's STRs; a January 1984 VA examination report noting that the Veteran was given a diagnosis of residuals of injury to the left knee and that he reported injuring his left knee during service when carrying a locker; an April 1989 private treatment record noting that the Veteran was given a clinical history of cutaneous Crohn's versus Hid. Sup. versus LGV; a November 1994 VA imaging report noting that the Veteran has a hiatal hernia and an episode of gastroesophageal reflux; a newspaper article indicating that the Veteran was involved in a car accident in which his car flipped over three times and he was taken to Camp Lejeune Naval Hospital; and a January 1993 private treatment record indicating that the Veteran had hemorrhoids and diverticulitis.   

Evidence submitted since the January 2000 rating decision pertaining to the Veteran's claimed left knee and Crohn's disease includes a duplicate copy of the newspaper article indicating that the Veteran was involved in a car accident; duplicate copies of portions of the Veteran's STRs; a January 1993 private treatment record noting lower gastrointestinal bleeding and a history of diarrhea; an August 2005 private treatment record noting that the Veteran has features of Crohn's; an August 2006 private treatment record noting that the Veteran was given an assessment of a complex medial meniscus tear; and a January 2009 private treatment record noting a diagnosis of Crohn's disease.  

Regarding the duplicate copies of the Veteran's STRs and newspaper article indicating he was in a car accident during service, this evidence is not new because it is duplicative of evidence considered by the RO at the time of its January 2000 rating decision.  See 38 C.F.R. § 3.156 (a).  Furthermore, the Veteran's February 2011 testimony is not new because it is both duplicative and redundant of previous made claims that were considered by the RO at the time of its January 2000 rating decision.  Id.  

Regarding the January 1993 private treatment record, August 2005 private treatment record, August 2006 private treatment record, and January 2009 private treatment record, this evidence is new because it is not duplicative of evidence considered by the RO at the time of its January 2000 rating decision.  However, none of this evidence is material because it merely shows that the Veteran has current diagnoses related to his left knee and Crohn's disease, which is information that is redundant of information of record at the time of the RO's January 2000 rating decision.  See Id.  

Regarding the claimed left knee disability, the newly submitted private treatment records do not indicate that the Veteran's current left knee disability is related to, or aggravated by, service as required by 38 C.F.R. § 3.303 and 38 C.F.R. § 3.306, which was the basis of the RO's January 2000 rating decision.  Thus, this evidence is not material.  See Id.  

Regarding the claimed Crohn's disease, the newly submitted private treatment records do not indicate that the Veteran's current Crohn's disease is related to service as required by 38 C.F.R. § 3.303, which was the basis of the RO's January 2000 rating decision.  Thus, this evidence is not material.  See Id.  

The Veteran has not submitted any evidence that relates to the unestablished facts that resulted in the previous denials; that is, that his current left knee disability and Crohn's disease are related to or aggravated by service on any basis.  

Given the absence of receipt of any new and material evidence since the January 2000 rating decision, reopening the claims of entitlement to service connection for a left knee disability and Crohn's disease is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

III.  Service Connection Claims

The Veteran seeks service connection for lumbar spine and bilateral shoulder disabilities.  At his February 2011 hearing, the Veteran testified that his back and shoulder problems are related to injuries during a car accident in service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Low Back, Left Shoulder, and Right Shoulder Disabilities

The Veteran currently has low back and bilateral shoulder disabilities.  An October 2002 private treatment record notes that, following CT imaging, an impression of disc protrusion at both L3-4 and L4-5 was given.  A March 2010 private treatment record notes that the Veteran was given an impression of subacromial impingement with acromioclavicular (AC) joint arthrosis, bilateral.  A June 2010 VA examination report notes that the Veteran was given diagnoses of status post bilateral shoulder acromioclavicular joint resection and lumbar spine status post diskectomy.  

The Veteran avers that he had back and shoulder pain in service following an auto accident.  He is competent to report symptoms, such as low back and shoulder pain resulting from injuries during a car accident.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to testify to symptomatology capable of lay observation).  Furthermore, the Veteran's STRs support his contentions.  A September 13, 1983, STR notes that the Veteran had left and right shoulder dislocations and was hospitalized from September 8-11, 1983, for a motor vehicle accident.  Thus, the Veteran's reported low back and shoulder pain during service is deemed to be credible.  

As the record shows a current low back and bilateral shoulder disabiities and injuries during service, the determinative issue is whether these are related.  

An October 2009 private medical opinion notes that the Veteran was in a car accident in 1983, in which he sustained injuries to his shoulder and back.  His chronic back and shoulder pain are likely a result of this accident.  

A VA examination was conducted in July 2010.  The examiner noted a review of the claim file, specifically noting that the Veteran was in a motor vehicle accident during service that resulted in him being hospitalized for 3 days.  Following a physical examination and a review of x-rays of the shoulders, diagnoses of status post bilateral shoulder AC resection and lumbar spine status post diskectomy were given.  

The examiner noted that STRs show treatment for a motor vehicle accident on September 9, 1983, with reference to right shoulder and right sided neck pain and tenderness.  Complaint of left and right shoulder dislocation on September 13, 1983.  The examiner referenced the October 2009 private medical opinion and noted that it did not provide a rationale and did not distinguish between the neck or low back.  

The examiner opined that the Veteran's low back condition is not caused by, or a result of, his motor vehicle accident in service.  The examiner noted that the rationale for this opinion is that the Veteran did not have low back problems or complaints in service subsequent to the initial treatment and that his current low back condition is not caused by the neck condition in service because a neck condition does not cause a low back condition.  His current low back condition is most likely due to aging and not the service incident.  

Regarding the claimed bilateral shoulder disability, the examiner opined that the Veteran's left and right shoulder conditions are not caused by, or a result of, service.  The rationale for this opinion is that the Veteran had bilateral shoulder dislocations during service and had no continuity of care until a bilateral shoulder repair in 2009 and 2010.  His bilateral shoulder disability is due to aging and not the service incident 27 years ago.  

A medical opinion based on speculation does not provide the required degree of medical certainty to establish a claim of service connection.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The October 2009 private medical opinion provides no rationale whatsoever as to why the opining physician found that the Veteran's chronic back and shoulder pain are likely a result of his in-service car accident.  Thus, this opinion is assigned little probative weight.  Conversely, the July 2010 VA examiner provided cogent rationales to support his opinions that the Veteran's low back and bilateral shoulder disabilities are not related to service.  

The negative evidence in this case outweighs the positive.  It is noted that the Veteran is competent to provide evidence about observable symptoms such as low back or shoulder pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to give an opinion as to whether his current low back and shoulder disabilities are related to his in-service car accident as this is a matter for a medical professional.  See Layno, supra.  The Board finds that the weight of the competent evidence, namely the July 2010 VA examination, shows that the Veteran's low back and left and right shoulder disabilities are not related to service.   See Jandreau, 492 F.3d 1372.  The Board is not free to substitute its own judgment for that of a competent medical expert, who provided a thorough rationale for his opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Bloom, supra.

The preponderance of the evidence is against the claimed low back and left and right shoulder disabilities; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.





B.  Right Knee Disability

The Veteran seeks service connection for a right knee disability and testified that he is currently being treated for arthritis of his right knee and that it is related to his in-service car accident.  

The preponderance of competent medical evidence of record, however,  shows that the Veteran has not been diagnosed with, or treated for, any type of right knee disability during the pendency of his service connection claim.  

The Veteran's STRs do not indicate that the Veteran had any complaints of, or treatment for, right knee pain or a right knee condition.  Shortly after service, in December 1983 the Veteran was diagnosed with chondromalacia of his left knee and it was noted that he also had complaints of pain to his right knee.  He was not then diagnosed with a right knee disability.  There is no medical evidence of record indicating that the Veteran currently has, or ever had, a right knee disability.  

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310.  That a condition or injury occurred in service is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, pain alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Despite the fact that in December 1983, the Veteran complained of right knee pain to a physician, there is no medical evidence of record indicating that he has been diagnosed with or treated for a right knee disability at any time subsequent to 1983.  The Veteran's current claim for service connection for a right knee disability was received by the RO in January 2009.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).  

The negative evidence in this case outweighs the positive.  The Veteran is competent to give evidence about observable symptoms such as right knee pain.  See Layno, supra.  However, he is not competent to give an opinion as to whether he has a currently diagnosed right knee disability as this is a matter for a medical professional.  See Layno, supra.  His opinion is considered; however it is far outweighed by the medical evidence of record, which shows that he does not currently have any type of right knee disability.  His testimony that he currently receives treatment for arthritis of the right knee is not found to be credible given that a review of the claim file does not show any treatment for arthritis of the right knee.  See Jandreau, supra.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a right knee disability is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

The petition to reopen the claim for service connection for a left knee disability is denied.

The petition to reopen the claim for service connection for Crohn's disease is denied.

New and material evidence has been submitted and the claim for service connection for a cervical spine disability is reopened; to this extent only, the claim is granted.

New and material evidence has been submitted and the claim for service connection for a low back disability is reopened; to this extent only, the claim is granted.

Entitlement to service connection for a low back disability is denied.  

New and material evidence has been submitted and the claim for service connection for a left shoulder disability is reopened; to this extent only, the claim is granted.

Entitlement to service connection for a left shoulder disability is denied.  

New and material evidence has been submitted and the claim for service connection for a right shoulder disability is reopened; to this extent only, the claim is granted.

Entitlement to service connection for a right shoulder disability is denied.  

Entitlement to service connection for a right knee disability is denied.  


REMAND

The Veteran currently seeks service connection for a cervical spine disability.  

It is unclear whether the Veteran currently has a cervical spine disability.  

A May 1987 private treatment record notes that the Veteran had a compression deformity at C-6 which appears to represent an old injury and was given an impression of compression fracture, probably old, at C-6.  A November 1994 VA examination notes that the Veteran was involved in a car accident and allegedly injured his neck, which he claims has been hurting ever since.  Following a physical examination , the Veteran was given a diagnosis of post traumatic neck pain syndrome, severe.  An October 2009 private medical opinion notes that the Veteran has a chronic medical problem of back pain.  

However, a June 2010 VA examination report notes that the Veteran denied any neck pain and that following a physical examination of his spine, was given a diagnosis of normal cervical spine with no pathology.  The examiner also noted that the Veteran had no chronic condition of the neck.  The examiner did not discuss the May 1987 private treatment records or November 1994 VA examination report, and it appears that no x-rays of other medical images of the Veteran's cervical spine were taken.  

May 1983 STRs notes that the Veteran was seen for neck pain and that no physical training should be preformed for 5 days due to neck spasms.  A September 13, 1983 STR notes that the Veteran had left and right shoulder dislocations and was hospitalized from September 8-11, 1983, for a motor vehicle accident.  

Given that the Veteran may have a current neck disability; had treatment for neck pain during service; and was involved in a car accident in service, a new VA examination and opinion should be provided regarding the nature and etiology of the Veteran's claimed cervical spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of his claimed cervical spine disability.  All necessary testing should be performed of the Veteran's cervical spine, including x-ray testing, if it is so deemed necessary by the examiner.  As to any current cervical spine disability identified, the examiner is to provide an opinion as to whether it is as likely as not related to service.  The examiner must accept as fact that the Veteran experienced neck pain following his in-service car accident.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  The examiner must specifically note and discuss the May 1987 private treatment record and November 1994 VA examination report.  A detailed rationale for all medical opinions must be provided.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


